Citation Nr: 0800469	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals, removal of benign tumor in the left 
breast with scar.

2.  Entitlement to an initial evaluation in excess of 10 
percent for ganglion cyst, left wrist.

3.  Entitlement to an initial evaluation in excess of 10 
percent for ganglion cyst, right wrist.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from October 1995 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board previously remanded this matter in March 2006.


FINDINGS OF FACT

1.  Postoperative residuals of benign tumor in the left 
breast with scar do not include a removal of the entire left 
breast and axillary lymph nodes (in continuity with the 
breast).

2. Ganglion cysts of the left and right wrist are manifested 
by some limitation of motion of the wrists, with complaints 
of pain and fatigue, but no indication of ankylosis of either 
wrist.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for residuals of benign tumor in the left breast with 
scar are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.116, Diagnostic Code 7626 (2007); 38 
C.F.R. 
§ 4.118 Diagnostic Codes 7803, 7804, 7805 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for left wrist ganglion cyst are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.
 § 4.71a, Diagnostic Code 5215 (2007).    

3.  The criteria for an initial evaluation in excess of 10 
percent for right wrist ganglion cyst are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2007).    
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2002 letter, the RO notified the veteran of the 
evidence required to substantiate the claims for service 
connection for left breast tumor removal and right and left 
hand cyst.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
evidence in her possession.  

A March 2006 letter advised the veteran of the evidence 
required to substantiate her increased rating claims and 
informed the veteran of the evidence necessary to establish a 
disability rating and effective date.

The VCAA notice was provided after the initial unfavorable 
rating decision and thus does not reflect compliance with the 
timing requirements set forth in Pelegrini.  However, if VCAA 
notice is provided after the initial rating decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  In this case, following the March 2006 VCAA notice 
letter, the claims were readjudicated in an August 2007 
Supplemental Statement of the Case (SSOC).  Thus, any timing 
defect was cured.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by the 
veteran have been obtained and associated with the claims 
file.  The veteran has not identified any relevant evidence 
that remains outstanding.  The veteran has also been afforded 
VA examinations. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claims

A.  Laws and Regulations - Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Residuals, removal of benign tumor in the left breast, 
with scar

The veteran seeks a higher rating for residuals, removal of 
benign left breast tumor, with scar.  In written statements, 
including the March 2003 notice of disagreement, the veteran 
has indicated that the scar on her left breast shows when she 
wears certain clothing such as swimsuits, tank tops and some 
dresses, and that there is a difference in cup size between 
the left and right breast.
  
The RO has assigned a 30 percent rating for under 38 C.F.R. § 
4.116, Diagnostic Code 7626 (breast surgery).  A 30 percent 
rating is warranted following a simple mastectomy or wide 
local excision with significant alteration of size or form of 
one breast.  Evidence of a modified radical mastectomy of one 
breast warrants a 40 percent disability rating.  See 38 
C.F.R. § 4.116, Diagnostic Code 7626 (2007). 

For VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Code 7626, Note 4.  A simple (or 
total) mastectomy means removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, with lymph 
nodes and muscles left intact.  38 C.F.R. 
§ 4.116, Code 7626, Note 3.  A modified radical mastectomy 
means removal of the entire breast and axillary lymph nodes 
(in continuity with the breast) with pectoral muscles left 
intact.  38 C.F.R. § 4.116, Code 7626, Note 2.  A radical 
mastectomy means removal of the entire breast, underlying 
pectoral muscles, and regional lymph nodes up to the 
coracoclavicular ligament.  38 C.F.R. § 4.116, Code 7626, 
Note 1.

The Board also notes that subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of skin disorders - including residual scars, were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2007)).

VA's General Counsel has held that where a governing law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating usually can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  See 38 C.F.R. § 3.114.  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation. VAOPGCPREC 3-2000.

Prior to August 30, 2002, under 38 C.F.R. § 4.118, scars that 
were superficial and painful on examination were rated at 10 
percent under DC 7804. 38 C.F.R. § 4.118, DC 7804 (2001).  
Scars were also rated based on any limitation of function of 
the part affected. 38 C.F.R. § 4.118, DC 7805 (2001).

Under the criteria effective since August 30, 2002, 10 
percent rating is assignable for a scar that is superficial 
and painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  Scars may also be rated based on any limitation of 
function of the part affected. 38 C.F.R. § 4.118, DC 7805 
(2007).

The veteran served on active duty from October 1995 to 
December 2001.  Service medical records reflect that the 
veteran underwent biopsy surgeries in December 1996 and 
January 1997 to remove breast tumors.  The September 2001 
separation examination noted that the veteran had scars on 
the left breast. 

The veteran had a VA examination in May 2002.  The VA 
examiner noted that the veteran had a tumor removed from the 
left breast in December 1996.  The veteran reported that her 
breasts were asymmetrical secondary to the surgery and stated 
that she had to wear an A-cup on one side and a C-cup on the 
other.  The veteran reported that she was breast feeding. 

The VA examiner noted that the right breast was slightly 
larger that the left.  The physician indicated that the 
asymmetry was not more than what was expected.  It was noted 
that the left breast was fuller than the right as the baby 
was preferring that breast.  The examiner noted that there 
was a four-centimeter scar on the breast that was flat.

Upon VA examination in March 2003, the examiner noted an 
indentation in the lumpectomy site in the upper quadrant of 
the left breast.  There were no discreet lesions in the left 
breast.  It was noted that the left breast was smaller than 
the right.

The veteran had another VA examination in October 2006.  That 
examination report reflects that the veteran reported a 
marked discrepancy in breast size.  She reported that she had 
to purchase two different bra sizes and sew them together.  
The examiner noted a history of two pregnancies with 
lactation in each.  The veteran reported that her left breast 
became tender and firm during lactation.  She did not endorse 
any infective processes such as mastitis.  

On physical examination, the examiner noted that the left 
breast was smaller than the right breast and was 
approximately two centimeters higher in nipple line than the 
right breast.  There was a scar approximately seven 
centimeters in length and one centimeter in width. The 
examiner noted that there was a documentable breast size 
discrepancy as evidenced by the need to hybridize two 
different bras for cup size.   It was more than one cup size 
difference.  The examiner indicated that it was also 
evidenced by alteration in lactation behavior based on baby 
behavior.

Based on the evidence discussed above, the Board finds that a 
rating in excess of 30 percent for service-connected 
residuals of tumor removal, left breast is not warranted.  
The 30 percent rating that is presently assigned under 
Diagnostic Code 7626 contemplates a wide local excision with 
significant alteration of size or form of one breast.  In 
order to receive a rating higher than 30 percent for the 
service-connected residuals of residuals of removal of benign 
tumor in the left breast, the evidence must show that the 
veteran's entire left breast and axillary lymph nodes (in 
continuity with the breast) were removed.  The medical 
evidence of record does not show this to be the case  
The Board also finds that a separate compensable rating is 
not warranted under the provisions pertaining to scars.  The 
VA examination reports indicate that the veteran that  the 
veteran has a surgical scar that has been estimated at four 
to seven centimeters in length.  The 2002 VA examination 
report indicated that the scar was flat with no obvious 
indentation of the breast beneath the scar.  No pain or 
tenderness has been noted in association with the scar, and 
there is no indication in any of the examination reports that 
the scar causes functional loss of the breast.  Therefore, a 
separate compensable rating may not be awarded for the left 
breast scar.  

Based on the foregoing, the Board finds that there is a 
preponderance of the evidence against the claim for an 
increased rating for the residuals of removal of tumor 
removal, left breast.  Because the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002).  
  
C.  Ganglion cysts, left and right wrists

The veteran also seeks increased ratings for ganglion cysts 
of the left and right wrists.  The veteran states that hand 
pain limits her work and recreational activities as well as 
her day to day life.

Under Diagnostic Code 5215, limitation of the wrist, a 10 
percent evaluation is warranted for palmar flexion limited in 
line with forearm, or where dorsiflexion is less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such distinction 
may affect the criteria for a particular level of impairment.  
38 C.F.R. 
§ 4.69 (2007).  

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment. 38 C.F.R. §§ 4.1, 4.10, 4.40 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).
The veteran had a VA examination in May 2002.  The examiner 
noted that the veteran had difficulty with her hands during 
service when she had to do pushups and calisthenics.  In 
1996, she noticed that she was developing cysts on the back 
of her hands just distal to her wrists.  The cyst on the 
right was larger than the cyst on the left.  It was noted 
that the veteran was diagnosed with ganglion cysts in 1997 
and was put on light duty.  The veteran was treated with 
injections of the ganglions in 1999.

The veteran reported that the cysts hurt quite a lot when she 
was in service working as a mechanic.  She reported that she 
had less trouble with these ganglion cysts since she had been 
out of service.  She reported that she was able to manage her 
housework despite the cysts.  She did not feel that surgery 
of any type would be helpful because she had been told that 
ganglion cysts can redevelop or grow back.  

The examiner noted that the veteran is right-hand dominant.  
Physical examination of the right hand revealed a ganglion 
cyst in the dorsal proximal hand about three centimeters 
distal to the wrist.  This cyst was one centimeter in 
diameter and was raised approximately four to five 
centimeters and was seen more prominently with the wrist in 
palmar flexion.  The VA examiner indicated that the cyst was 
extremely firm, was not fluctuant at all and was nontender.  
The VA examiner indicated that the veteran did not experience 
any particular pain or tenderness with normal movements.  The 
examiner stated that the joints in the right upper extremity 
were normal.  There was no pain or deformity and full range 
of motion.

On examination of the left hand, the examiner noted a cyst in 
the dorsal proximal hand three centimeters below the wrist.  
The ganglion cyst on the left hand was slightly smaller and 
not raised as high.  The joints in the left upper extremity 
including wrist, elbow and shoulder were normal.  There was 
no pain and no deformity.  The VA examiner noted full range 
of motion.

The veteran had another VA examination in April 2007.  The 
veteran reported that she had chronic pain problems in both 
wrists that had been bothersome since leaving the military.  
The veteran reported that she had pain, weakness and easy 
fatigue in the wrist and hands.   
The examiner noted that the veteran reported that both wrists 
had pain, worse on the right.  Both wrists had dorsal 
prominence of the ganglion.  There was no swelling of the 
wrist, other than the ganglion.  Both wrists had tenderness 
on the dorsal aspect.  Both hands had occasional pain.  

On physical examination, the veteran had normal wrist motion, 
with flexion of 75, extension of 65, radial deviation of 20 
degrees, ulnar deviation of 40 degrees, pronation of 90 
degrees and supination of 90 degrees.  There was moderate 
pain over the full wrist with these motions.  Both wrists 
were tender on the dorsal aspect of the carpal bones and at 
the ganglion.  Both wrists were also tender at the ganglion.  
There was no swelling other than the ganglion.  Carpal tunnel 
signs were negative at both wrists.  The ulnar nerve was 
nontender at both elbows.  The third metacarpal had dorsal 
prominence at the base bilaterally.  There was a small 
ganglion in that same area.  The ganglion was tender 
bilaterally.    The examination report noted that flexion of 
the wrists was decreased by 15 degrees bilaterally.  

The examiner indicated that the hands had full extension of 
ten digits.  There was full flexion of eight fingers.  
Opposition and flexion of the thumbs was normal.   There was 
no pain or tenderness of either hand.  The examiner diagnosed 
painful ganglion.  The examiner indicated that the veteran's 
subjective symptoms were represented by a 15-degree decrease 
in flexion and a 20-degree decrease in extension bilaterally.

After a careful review of the evidence discussed above, the 
Board finds that higher ratings are not warranted for the 
veteran's wrist disabilities.  First, the Board notes that 
the veteran is currently in receipt of the highest rating 
available under Diagnostic Code 5215.  Therefore, a higher 
rating is not available under that provision.  

Additionally, while higher ratings for wrist disabilities are 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that 
provision requires the presence of ankylosis, which has not 
been diagnosed in this case.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing and Allied Health at 68 (4th ed. 1987)).  

Further, although there are other diagnostic codes that 
potentially relate to impairment of the wrist, after 
reviewing these provisions, the Board can find no basis upon 
which to assign an increased rating for the veteran's left 
and right wrist disabilities.  For example, there is no 
evidence of peripheral nerve impairment so as to warrant 
application of Diagnostic Code 8515.  

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  DeLuca, 8 Vet. App. at 206-07.  The Board notes the 
examination reports which reflect complaints of pain and 
weakness in both hands.  However, because the veteran is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider 38 C.F.R. §§  4.40 and 4.45.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

For the reasons set forth above, the Board finds that there 
is a preponderance of the evidence against the claims of 
entitlement to increased ratings for ganglion cysts, left and 
right wrist.  Because the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002).  

D.  Extraschedular considerations

In exceptional cases, an extraschedular rating may be 
assigned.  See 38 C.F.R. 
§ 3.321(b)(1).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

There is no indication in this case that the schedular 
criteria are inadequate to evaluate the disabilities at issue 
in this appeal.  The evidence does not establish that her 
breast and wrist disabilities cause marked interference with 
employment or necessitate frequent periods of 
hospitalization.  Therefore, the Board finds that the 
veteran's claims for increased evaluations do not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards. 


ORDER


An increased rating for residuals, removal of benign tumor in 
the left breast with scar is denied.

An increased rating for left wrist ganglion cyst is denied.

An increased rating for right wrist ganglion cyst is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


